UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2457


MARVIN ESTUARDO LOPEZ-MENDOZA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 19, 2017                                          Decided: July 21, 2017


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax, Virginia,
for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Kiley Kane, Senior
Litigation Counsel, Ann M. Welhaf, Lindsay Donahue, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Estuardo Lopez-Mendoza, a native and citizen of Guatemala, petitions for

review of an order of the Board of Immigration Appeals affirming without opinion the

Immigration Judge’s denial of Lopez-Mendoza’s requests for asylum, withholding of

removal, and protection under the Convention Against Torture. We have thoroughly

reviewed the record, including the transcript of Lopez-Mendoza’s merits hearing and all

supporting evidence. We conclude that the record evidence does not compel a ruling

contrary to any of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and

that substantial evidence supports the agency’s decision, INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

       Accordingly, we deny the petition for review. See In re Lopez-Mendoza (B.I.A.

Nov. 29, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                     PETITION DENIED




                                            2